DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on February 25, 2021 has been entered.  No claim amendments have been made.  As such, Claims 1-10 and 12-19 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0039704 to Cabell et al. (“Cabell”), as evidenced by U.S. Patent No. 5,885,516 to Christensen (“Christensen”), in view of U.S. Patent Application Publication No. 2011/0244199 to Brennan et al. (“Brennan”), and further in view of U.S. Patent Application Publication No. 2004/0265534 to Curro et al. (“Curro”) or U.S. Patent Application Publication No. 2010/0048072 to Kauschke et al. (“Kauschke”).
See, e.g., Abstract, entire document.  Cabell discloses the fibrous structure comprises a first layer of spun fibrous elements, including filaments, comprising hydroxyl polymer fibers.  Paragraphs [0030], [0045], [0089], and [0122].  Cabell discloses the fibrous structure comprises a second layer comprising solid additives, which are in the form of naturally occurring fibers, such as wood pulp fibers.  Paragraphs [0061] to [0063] and [0122].  With regard to the second layer being formed of wet laid fibrous structure ply, Cabell teaches “[a] nonlimiting example by which solid additives [i.e. the wood pulp fibers] may be applied to the fibrous structure is by using a Dan Web former, an example of which is described in U.S. Patent No. 5,885,516” to Christensen.  Paragraph [0118].  Christensen teaches that their wood pulp layers are formed by an air laid process such that the final form of the web is in a paper configuration.  Abstract.  As such, Cabell teaches that their wood pulp layer can be in the form of a paper, as evidenced by Christensen.  However, neither Cabell nor Christensen disclose that the paper is wet laid, wherein the first layer of fibrous elements are directly deposited to form a surface deposited surface on the wet laid fibrous ply.  Brennan is similarly related to fibrous structures comprising a hydroxyl polymer, such as cellulose, starch, hemicellulose, or polyvinyl alcohol.  See, e.g., Abstract, paragraphs [0045] and [0093], entire document.  Brennan discloses forming paper layers is well known in accordance with either wet-laid papermaking processes or air-laid papermaking processes.  Paragraphs [0035] and [0046].  With respect to combining hydroxyl polymer filaments with pulp fiber layer, Brennan teaches that “[t]he plurality of filaments 20 may be deposited directly onto a surface of the first layer 16 to form a layered fibrous structure.”  Paragraph [0091] (emphasis added); see also paragraph [0092].  Brennan also teaches that the filaments are deposited via a spun process.  Paragraph [0124].  As such, it would have been obvious to a person having ordinary skill in the art at the time of In re Leshin, 227 F.2d 197 (CCPA 1960).   Moreover, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to have spun the filaments of Cabell directly onto the surface of the wet-laid pulp fiber layer, since Brennan teaches that the filaments are formed by a spun process, and because Brennan also teaches that the filaments can be “deposited directly” onto a layer comprising wood pulp fibers.  Such a process would also provide the hydroxyl polymer filaments disclosed by Cabell as an exterior layer of the fibrous structure, which Cabell explicitly illustrates as an embodiment of their invention.  Figure 5.  With regard to the fibrous structure being multi-ply with a second ply comprising a second wet laid fibrous structure ply, Cabell discloses the fibrous structure can be used in multi-ply tissues.  Paragraphs [0009] and [0056].  Specifically, Cabell notes that the fibrous structure can effectively form two plies by being folded on itself.  Paragraph [0056].  Such a folded configuration would satisfy the claim limitation of a second play comprising a second wet laid ply because the claimed second ply having a wet laid fibrous structure is structurally overlapping in scope to the first wet laid fibrous structure.  See also Applicant’s Specification, page 8, lines 21-24 (“a single fibrous structure can effectively form two ‘plies’ or multiple ‘plies’, for example, by being folded on itself”).
Although Cabell illustrates the wood pulp fiber layer 24 as appearing with a rougher texture than the hydroxyl polymer filament layer 22, Figure 3, Cabell does not specifically address the comparative texture of the two layers.  Curro is also related to composite fibrous See, e.g., Abstract, entire document.  Curro teaches that “it is desirable that laminates of webs have the texture and softness different on the two sides of the web.  That is, the web can have a textured, relatively rough surface on one side, and a soft, relatively smooth surface on the other side.”  Paragraph [0004].  Kauschke is also related to composite fibrous products for use in sanitary tissue products.  See, e.g., Abstract, entire document.  Kauschke teaches that wood pulp fiber layers typically have a surface that is rougher than a fibrous layer comprising continuous filaments, and that the smooth texture is softer to the skin.  Paragraph [0096].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the first layer disclosed by Cabell with a smoother surface than the second layer in order to provide a softer texture on the filaments side, as shown to be known in the related art by Curro or Kauschke.   
With regards to Claims 3-5, Cabell teaches the hydroxyl polymer can comprise polyvinyl alcohol or polysaccharide, such as cellulose derivatives.  Paragraph [0036].  With regard to Claim 6, Cabell teaches the hydroxyl polymer can be crosslinked.  Paragraphs [0091] to [0093].  With regard to Claim 10, Cabell does not disclose the wood pulp fibers as southern or northern softwood kraft pulp.  Brennan teaches that wood pulp fibers can be selected from hardwood and softwood fibers, such as southern softwood kraft fibers.  Paragraph [0046].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the wood pulp fibers of Cabell as southern softwood kraft pulp fibers or northern softwood kraft pulp fibers, since Brennan demonstrates that such pulp fibers are appropriate for use with hydroxyl fibers to form fibrous structures suitable for use in sanitary products, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).  With regard to Claim 15, Cabell does not mandate the use of surface chemistry i.e. a first fibrous layer of spun fibers and a second fibrous layer, similar methods of manufacturing, i.e. utilizing hydroxyl polymers in combination with wood pulp fibers, to make a similar end use product, i.e. sanitary tissue.  The burden is upon Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cabell, as evidenced by Christensen, in view of Brennan and either Curro or Kauschke as applied to 1 above, and further in view of U.S. Patent Application Publication No. 2005/0006043 to Vinson et al. (“Vinson”).
With regard to Claims 12 and 13, Cabell and Brennan do not disclose the wet laid fibrous structure ply is through-air dried and creped.  Vinson is also related to fibrous structures for use as sanitary tissue products.  See, e.g., Abstract, entire document.  Vinson teaches that sanitary tissues can be manufactured using wet lay papermaking techniques, which include through air drying and creping.  Paragraphs [0066], [0084], [0086], and [0097].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to utilize wet laid papermaking, through air drying, and creping to manufacture the sanitary product disclosed by Cabell and Brennan, since Vinson demonstrates that such techniques are suitable to create a sanitary tissue product, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10, and 12-19 of copending Application No. 15/478,392.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10 and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 21-36 of copending Application No. 15/478,322.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10 and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 21-36 of copending Application No. 15/478,326.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10 and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 21-36 of copending Application No. .  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10 and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-19 of copending Application No. 15/478,357.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10 and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-12, and 14-19 of copending Application No. 15/478,365.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.

Claims 1-10 and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 17-19 of copending Application No. 15/478,382.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10 and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10, and 12-17 of copending Application No. 15/478,402.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10 and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 11, 12, and 15-20 of copending Application No. 15/478,543.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10 and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 13-19, 21, and 22 of copending Application No. 15/478,410.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive.
Applicant argues that the teachings of Christensen cannot properly be combined with the teachings of Cabell to result in Cabell teaching a paper web.  The Examiner disagrees.  Cabell discloses that:
Solid additives may be applied to a fibrous structure by any suitable means known in the art.  When solid additives are applied to a fibrous structure, a surface of the fibrous structure comprising the solid additives is formed.  A nonlimiting example by which solid additives may be applied to the fibrous structure is by using a Dan Web former, an example of which is described in U.S.  Pat.  No. 5,885,516, commercially available from Dan-Web of Risskov, Denmark.

Paragraph [0118] (emphasis added).  U.S. Patent No. 5,885,516 is the Christensen reference.  As such, the Office can properly combine the teachings of Christensen with the Cabell reference because Cabell literally informs the person having ordinary skill in the art that such a modification can be made.
Applicant argues that Cabell teaches that its solid additives, for example wood pulp fibers, are present in a discrete, dispersed state, and not in the form of a web.  The Examiner disagrees.  Cabell teaches that a “Dan Web former” can be used to apply the solid additives to a surface of the fibrous structure.  Paragraph [0018].  Furthermore, Christensen, which is directly referenced by Cabell, discloses that the wood pulp fibers are formed into a paper web.  As such, Cabell teaches an embodiment wherein the solid additives are present in the form of a web.
Applicant argues that Cabell fails to disclose a paper web that includes binders to stabilize the wood pulp fibers into a paper web.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., binders for stabilization) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, .
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789